UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF Forthequarterlyperiodended March 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21214 ORTHOLOGIC CORP. (Exact name of registrant as specified in its charter) Delaware 86-0585310 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1275 W. Washington Street, Tempe, Arizona 85281 (Address of principal executive offices) (Zip Code) (602) 286-5520 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer oAccelerated filer xNon-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x . APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 41,274,383 shares of common stock outstanding as of April 30, 2008. 1 ORTHOLOGIC CORP. (A Development Stage Company) INDEX Page No. PartI Financial Information Item1. Financial Statements (Unaudited) Condensed Balance Sheets as of March 31, 2008 and December 31, 2007 3 Condensed Statements of Operations for the three months ended March 31, 2008 and 2007 4 Condensed Statements of Cash Flows for the three months ended March 31, 2008 and 2007 5 Notes to Condensed Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item4. Controls and Procedures 12 PartII Other Information Item1A. Risk Factors 13 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item6. Exhibits 14 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 2 Index PART I – Financial Information Item 1.Financial Statements ORTHOLOGIC CORP. (A Development Stage Company) CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, December31, 2008 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 6,063 $ 20,943 Short-term investments 35,791 18,236 Prepaids and other current assets 1,022 906 Total current assets 42,876 40,085 Furniture and equipment, net 339 318 Long-term investments 15,459 21,459 Total assets $ 58,674 $ 61,862 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 662 $ 702 Accrued compensation 477 824 Accrued clinical 30 1 Other accrued liabilities 759 874 Total current liabilities 1,928 2,401 Stockholders' Equity Common Stock$.0005 par value; 21 21 100,000,000 shares authorized; 41,624,438 in 2008 and 41,758,065 in 2007 shares issued and outstanding Additional paid-in capital 188,955 189,013 Accumulated deficit (132,230 ) (129,573 ) Total stockholders' equity 56,746 59,461 Total liabilities and stockholders' equity $ 58,674 $ 61,862 See notes to unaudited condensed financial statements 3 Index ORTHOLOGIC CORP. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) As a Development Three months ended StageCompany March 31, August5,2004- 2008 2007 March 31, 2008 OPERATING EXPENSES General and administrative $ 821 $ 979 $ 17,905 Research and development 2,442 2,818 65,268 Purchased in-process research and development - - 34,311 Other - - (375 ) Total operating expenses 3,263 3,797 117,109 Interest and other income, net (606 ) (884 ) (11,158 ) Loss from continuing operations before taxes 2,657 2,913 105,951 Income tax expense - - 356 Loss from continuing operations 2,657 2,913 106,307 Discontinued operations - net gain on sale of the bone device business, net of taxes ($267) - - (2,202 ) NET LOSS $ 2,657 $ 2,913 $ 104,105 Per Share Information: Net loss, basic and diluted $ 0.06 $ 0.07 Basic and diluted shares outstanding 41,763 41,594 See notes to unaudited condensed financial statements 4 Index ORTHOLOGIC CORP. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) As a Development Three months ended StageCompany March 31, August5th2004- 2008 2007 March 31, 2008 OPERATING ACTIVITIES Net loss $ (2,657 ) $ (2,913 ) $ (104,105 ) Non cash items: Deferred tax expense - - 770 Depreciation and amortization 32 67 3,466 Non-cash stock compensation 111 32 3,831 Gain on sale of bone device business - - (2,298 ) In-process research and development - - 34,311 Change in other operating items: Prepaids and other current assets (116 ) 902 687 Accounts payable (39 ) (576 ) (308 ) Accrued liabilities (433 ) (413 ) (1,750 ) Cash flows used in operating activities (3,102 ) (2,901 ) (65,396 ) INVESTING ACTIVITIES Expenditures for furniture and equipment, net (53 ) (60 ) (746 ) Proceeds from sale of assets - - 7,000 Cash paid for assets of AzERx/CBI - - (4,058 ) Cash paid for patent assignment rights - - (650 ) Purchases of investments (17,253 ) (13,817 ) (214,542 ) Maturities of investments 5,697 18,627 221,229 Cash flows (used in) provided by investing activities (11,609 ) 4,750 8,233 FINANCING ACTIVITIES Net proceeds from stock option exercises - - 4,612 Net proceeds from sale of stock - - 3,376 Common stock purchases (169 ) - (169 ) Cash flows (used in) provided by financing activities (169 ) - 7,819 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (14,880 ) 1,849 (49,344 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 20,943 18,047 55,407 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 6,063 $ 19,896 $ 6,063 Supplemental Disclosure of Non-Cash Investing Activities AzERx and CBI AzERx/CBI Acquisition Current assets acquired $ 29 Patents acquired 2,142 Liabilities acquired, and accrued acquisition costs (457 ) Original investment reversal (750 ) In-process research and development acquired 34,311 Common stock issued for acquisition (31,217 ) Cash paid for acquisition $ 4,058 See notes to unaudited condensed financial statements 5 Index ORTHOLOGIC CORP. (A Development Stage Company) NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS March 31, 2008 OVERVIEW OF BUSINESS Description of the business OrthoLogic is a biotechnology company committed to developing a pipeline of novel therapeutic peptides aimed at helping patients with under-served medical conditions.The Company is focused on development and commercialization of two product platforms: AZX100 and Chrysalin® (TP508). AZX100 AZX100, a novel 24-amino acid peptide, relaxes smooth muscle which modulates blood pressure and the function of blood vessels, airways, sphincters, the gastrointestinal tract and the genitourinary tract.Sustained abnormal contraction of any of these muscles is called spasm.Any disorders known to be associated with excessive constriction or inadequate dilation of smooth muscle represent potential applications for AZX100. AZX100 may also inhibit the fibrotic phenotype of fibroblasts and smooth muscle cells in a mechanism similar to that which causes vasorelaxation.Through phenotypic modulation of fibroblasts and smooth muscle cells, AZX100 may inhibit the scarring that results from wound healing and may mitigate fibrotic disease states in the dermis, blood vessels, lungs, liver and other organs. AZX100 is currently being evaluated for medically and commercially significant applications, such as prevention of dermal scarring, treatment of refractory asthma, pulmonary fibrosis and vascular intimal hyperplasia.We are executing a development plan for this peptide which included filing an IND for dermal scarring in 2007 and commencement of a Phase 1 safety study in this indication in the first quarter of 2008.The study includes approximately 30 subjects and is expected to be completed in mid-2008.Pending favorable results, we will initiate further safety and dose-ranging studies for dermal scarring.In 2008, we also intend to perform further pre-clinical studies supporting multiple indications for AZX100. Chrysalin Chrysalin (TP508), a novel synthetic 23-amino acid peptide, is believed to produce angiogenic and other tissue repair effects in part by 1) activating or upregulating endothelial nitric oxide synthase (eNOS); 2) upregulating vascular endothelial growth factor; and 3) inhibiting apoptosis (programmed cell death).It may have therapeutic value in diseases associated with endothelial dysfunction. We have conducted clinical trials for two potential Chrysalin applications:acceleration of fracture repair and diabetic foot ulcer healing.We previously conducted a pilot human study for spine fusion, and pre-clinical testing for cartilage defect repair, cardiovascular repair, dental bone repair, and tendon repair.Currently, we are focusing our efforts on pre-clinical studies in vascular applications.If successful, these studies will provide additional support for partnering Chrysalin’s future development. 6 Index Company History Prior to November 26, 2003, we developed, manufactured and marketed proprietary, technologically advanced orthopedic products designed to promote the healing of musculoskeletal bone and tissue, with particular emphasis on fracture healing and spine repair.Our product lines included bone growth stimulation and fracture fixation devices including the OL1000 product line, SpinaLogic® and OrthoFrame/Mayo, which we sometimes refer to as our “Bone Device Business.” On November 26, 2003, we sold our Bone Device Business.Our principal business remains focused on tissue repair, although through biopharmaceutical approaches rather than through the use of medical devices. On August 5, 2004, we purchased substantially all of the assets and intellectual property of Chrysalis Biotechnology, Inc. (“CBI”), including its exclusive worldwide license for Chrysalin for all medical indications.We became a development stage company commensurate with the acquisition.Subsequently, all of our collective efforts were focused on research and development of our Chrysalin Product Platform, with the goal of commercializing our products. On February 27, 2006, the Company purchased certain assets and assumed certain liabilities of AzERx, Inc.
